Levine, J.
(dissenting in part and concurring in part). I respectfully dissent from so much of the majority’s decision as upholds dismissal of that portion of the petition seeking injunctive relief. In my view, the majority much too narrowly restricts the remedies which should be available to the Attorney-General in a proceeding brought under subdivision 12 of section 63 of the Executive Law to protect the public from business and commercial victimization.
Indisputably, respondents failed to offer tenants initial one-year written leases. A violation of a protective statute such as subdivision e of section 233 of the Real Property Law is alone sufficient to establish the illegality element of an action by the Attorney-General under subdivision 12 of section 63 of the Executive Law (see Matter of State of New York v Scottish-American Assn., 52 AD2d 528, app dsmd 39 NY2d 1033; Matter of Lefkowitz v E.F.G. Baby Prods. Co., 40 AD2d 364, 366; State of New York v Management Transition Resources, 115 Misc 2d 489). Moreover, the Attorney-General has standing even where, as here, it may be that the “repeated” illegal acts of a respondent affected less than a handful of victims (Executive Law, § 63, subd 12, as amd by L 1981, ch 476, § 1; State of New York v Wolowitz, 96 AD2d 47, 59-60). Thus, the petition as a whole is legally sufficient.
The majority nevertheless holds that the Attorney-General lacks standing to enjoin eviction proceedings because the act of bringing such a proceeding is not a violation of any law. However, the petition herein must be read as a whole (State of New York v Wolowitz, supra, p 62). It is clearly alleged therein that the threatened eviction of tenants is but part and parcel of a series of acts perpetrated to induce tenants to move into the park and still permit respondents to speedily remove them in order to take advantage of the exercise of the option to purchase. The purpose of subdivision e of section 233 of the Real Property Law obviously was to prevent such precipitous eviction of mobile home park tenants at least within the first year of occupancy (A.K.A.B.&E. Mobile Home Rentals v Marshall, 114 Misc 2d 622, 623). A court of equity has traditionally had the power to enjoin the commencement or prosecution of vexatious or oppressive litigation in violation of clear statutory commands (28 NY Jur, Injunctions, § 124, p 462). It would be highly anomalous if, as the majority suggests, the Attorney-General were limited *213here to injunctive relief restraining respondents from prospective violations of the statute as to future lease transactions but not to any relief preventing them, through eviction proceedings, from achieving the very goal they intended by their past violations. As a general proposition, the Attorney-General’s request for remedial relief with regard to past illegality is addressed to the sound discretion of the court (State of New York v Princess Prestige Co., 42 NY2d 104, 106). That discretion should not have been exercised here to deny the remedial relief sought on the basis of the pleadings alone.
Nor is the majority’s decision justified because the same issues concerning respondents’ illegal acts are likely to arise and can be resolved as a tenant’s defense to an eviction proceeding. Subdivision 12 of section 63 of the Executive Law was specifically designed, inter alia, to provide the Attorney-General with standing to seek redress and assert additional remedies for acts which constituted preexisting statutory or common-law violations assertable in private actions by way of claim or defense (State of New York v Cortelle Corp., 38 NY2d 83, 86). Obviously, the improper business practices targeted under subdivision 12 of section 63 will frequently overlap defenses available to the victims of such practices when and if illegally or fraudulently acquired rights are sought to be enforced in the courts. Illustrative is the use of unconscionable provisions in various contracts condemned under subdivision 12 of section 63 of the Executive Law (see Matter of State of New York v Avco Fin. Serv., 50 NY2d 383; State of New York v Wolowitz, supra) and made a consumer’s defense under section 2-302 of the Uniform Commercial Code. Yet nowhere in the cited cases nor in the Executive Law is it suggested that the possibility of duplicative proceedings or even a conflict in determinations requires that the court in a State consumer protection proceeding defer to a court in which a private suit may be brought.
Finally, I deem it inappropriate for the majority to strike the Attorney-General’s demand for injunctive relief at the pleading stage on the basis of unproven assumptions concerning the lack of any tenant’s injury if an injunction is denied and the certainty of injury to respondents if an injunction were granted. Whether such traditional equitable considerations are applicable in a proceeding under subdivision 12 of section 63 of the Executive Law is highly doubtful, and the majority cites no authority in support thereof. In any event, however, a balancing of the equities should not have been attempted here without a hearing in which the equities in favor of the tenants, such as financial *214hardship or other inability to defend themselves in eviction proceedings, could have been fully explored.
For these reasons, I vote to reverse so much of Special Term’s decision as dismissed the Attorney-General’s request for injunctive relief.
Casey, Weiss and Yesawich, Jr., JJ., concur with Kane, J. P.; Levine, J., dissents in part and concurs in part in an opinion.
Order affirmed, without costs.